Citation Nr: 1130782	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.  He also served in the United States Naval Reserve (USNR) on periods of active duty for training (ACDUTRA) from August 1961 to July 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran has PTSD that is etiologically related to an in-service stressor supported by credible evidence.  


CONCLUSION OF LAW  

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Decision  

The Veteran asserts that service connection is warranted for his PTSD because he endured traumatic experiences during his active military service.  In a January 2006 personal statement, the Veteran reported that sometime either in January 1962 or January 1963, he was on a training flight from the Naval Air Station (NAS) at Olathe, located in Kansas, to the NAS at Glenview, located in Illinois.  During the flight, the plane caught fire, which caused the matting inside to burn.  The Veteran stated that he panicked and became "paralyzed."  The pilot made an emergency landing and an additional plane was sent to pick up the crew, including the Veteran, to return back to NAS Olathe.  In a follow-up statement dated February 2008, the Veteran stated that his PTSD has affected his life, vocation, and earnings, as well as being placed on continuous medications for anxiety and depression.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.  Cir. 2007).  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6 (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) (2010).

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The Board notes that during the pendency of this appeal, the provisions of 38 C.F.R. § 3.304 were revised effective July 13, 2010.  However the revisions do not apply as the Veteran's claimed stressor is not related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2010 & 75 Fed. Reg. 39843 (July 13, 2010)).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As mentioned above, the Veteran asserts that his PTSD is attributable to him being on an aircraft that caught fire during take-off while on active duty.  Service treatment records reflect no complaints, treatment, or diagnosis of a psychiatric disorder.  Service personnel records confirm that the Veteran served on the NAS Olathe in Kansas.  

Post service treatment records reflect complaints, treatment, and diagnoses of various psychiatric disorders.  A private medical report dated March 2000 reflects diagnoses of generalized anxiety disorder and major depression.  More importantly, a February 2006 VA psychological evaluation contains a diagnosis of PTSD based on the Veteran's alleged in-service stressor event.  It was indicated that PTSD symptoms included anxiety and panic.  This diagnosis based on the Veteran's reported event was reiterated in a January 2008 VA outpatient treatment report.  An August 2007 VA psychiatric progress note shows that a VA psychiatrist diagnosed PTSD and noted that the Veteran was in an airplane that caught fire.  Also noted was generalized anxiety and major depression.    

In this case, the Veteran has not received any award or decoration indicative of his participation in combat, such as the Combat Action Ribbon or the Purple Heart Medal.  Furthermore, his claimed stressor has not been verified.  Specifically, in an October 2007 letter from a VA military records specialist, it was determined that they were unable to verify the plane the Veteran was on when it caught fire during take-off.  In April 2008, the RO contacted the Naval Aviation History Branch of the Naval Historical Center and requested aircraft maintenance logs, passenger/crew manifests, and tower logs that may be relevant to the Veteran's stressor incident.  In a May 2008 letter and memorandum, it was noted that only incidents involving fatalities or a total loss of the aircraft are maintained, and reports of incidents of a lesser magnitude are not permanently retained and were likely destroyed.  Similarly, passenger/crew manifests were also presumably destroyed.  It was concluded that there are no official records in their holdings to verify the Veteran's reported incident, but rather, "[i]t may be possible to verify the incident utilizing local newspaper archives."  The RO concluded in October 2009 that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

The Board acknowledges the RO's efforts in their search to verify the alleged stressor, but finds that their overall conclusion reached is not accurate.  It appears that although there is no documented record of the alleged incident located at the Naval Historical Center, there is no conclusive evidence that such event did not take place.  As noted in the May 2008 memorandum, incidents only involving fatalities or a total loss of the aircraft were retained, and the Naval Historical Center only retained official records of such incidents.  These statements imply that the alleged incident, that did not involve fatalities or a total loss of the aircraft, could have very well likely taken place and likely have been recorded unofficially, i.e., through other agencies, such as various media outlets.  Nonetheless, the Board has found the Veteran to be a credible historian.  His statements concerning the stressor have been consistent throughout the pendency of his appeal.  He has reported the same stressor event on several occasions, as noted in his January 2006 stressor statement, at a February 2006 VA psychological evaluation, in a second stressor statement submitted in April 2006, and during VA outpatient psychiatric visits in August 2007 and January 2008.  Thus, resolving all reasonable doubt in the favor of the Veteran, the Board finds that he was exposed to the traumatic incident as described during his military service.  

With respect to whether there is a valid diagnosis of PTSD linked to the confirmed stressor, the Board notes that in February 2006, the Veteran underwent a VA psychological evaluation.  He reported the in-service plane incident to the VA psychologist, and after mental status testing, the VA psychologist diagnosed him with chronic PTSD, relating back to his in-service plane incident.  The VA psychologist noted that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to his physical integrity of self or others with an intense fear, helplessness, or horror involved response.  Therefore, this experience qualifies as a traumatic event under DSM-IV criteria for a diagnosis of PTSD.  Clearly, a link has been established by medical evidence between the current symptoms and the in-service stressors.  38 C.F.R. §§ 3.304(f), 4.125; Cohen v. Brown, 10 Vet. App 128 (1997).  

In summary, as outlined above, the Veteran meets all the criteria for service connection for PTSD.  There is: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  As such, the Board finds that the evidence supports the conclusion that the Veteran currently has PTSD that is related to a stressful event in service.  Thus, the Board concludes that service connection PTSD is warranted.  

ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


